DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“ventilation devices” in claim 1
“setting unit” in claim 1
“control device” in claim 1
“abnormality determination unit”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Pat No. 5,119,987), hereinafter referred to as Kobayashi, in view of Rodriquez (US Pat No. 10,371,399), hereinafter referred to as Rodriquez, in view of Jung et al. (US 20180195783), hereinafter referred to as Jung.


Re claim 1, Kobayashi teaches a ventilation system comprising:
a plurality of ventilation devices (3 and 7, 2 and 6, 4 and 8);
a sensor (43 or 44) attached to a predetermined ventilation device (2 and 6) of the plurality of ventilation
devices, the sensor detecting a state of air (e.g. temperature);
the plurality of ventilation devices include a first ventilation device (2 and 6) to which the sensor is to be attached, and a second ventilation device (3 and 7 OR 4 and 8) with which a detection signal of the sensor is to be shared (e.g. Fig 8).
Kobayashi does not explicitly teach the limitation of a setting unit configured to set, from the plurality of ventilation devices, the first ventilation device to which the sensor is to be attached, and the second ventilation device with which the detection signal of the sensor is to be shared; and a transmitter-receiver configured to receive the detection signal of the sensor and to transmit the detection signal to a control device of the first ventilation device and a control device of the second ventilation device, the first ventilation device and the second ventilation device being set in the setting unit, each of the control device of the first ventilation device and the control device of the second ventilation device is configured to control an associated one of the ventilation devices based on the detection signal transmitted from the transmitter-receiver.
However, Rodriquez teaches a ventilation system comprising a setting unit (see Fig 4c, 440) configured to set, from a plurality of ventilation devices (30), a first ventilation device (e.g. first 30 in the left side) and a second ventilation device (e.g. first 30 in the middle side) (see C14-lns 30-40); and a transmitter-receiver (transmitter and receiver in 60, see e.g. 422; see C5-lns 60-65) configured to receive a detection signal (e.g. 422) of a sensor (e.g. 42) and a control device (38 of the first device) of the first ventilation device and a control device (38 of the second device) of the second ventilation device, the first ventilation device and the second ventilation device being set in the setting unit (see Fig 4c, 440; and see C14-lns 30-40), each of the control device of the first ventilation device and the control device of the second ventilation device is configured to control an associated one of the ventilation devices based on the detection signal (C7-lns 41-51, “With continued reference to FIG. 2C, each vent 30 may include one or more processors or controllers 38 coupled to the motors 36, e.g., for controlling their operation, and/or one or more communications interfaces 40 (one of each shown for simplicity) for communicating with the central controller 50 of the central air system 20. For example, the communications interface 40 may include a wireless transmitter and/or receiver configured to transmit data to the central controller 50, e.g., image data from the infrared camera 42 and/or data from sensor(s) 44, and to receive instructions from the central controller 50”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Kobayashi and integrated a setting unit configured to set, from the plurality of ventilation devices, the first ventilation device to which the sensor is to be attached, and the second ventilation device with which the detection signal of the sensor is to be shared; and a transmitter-receiver configured to receive a detection signal of a sensor and a control device of the first ventilation device and a control device of the second ventilation device, the first ventilation device and the second ventilation device being set in the setting unit, each of the control device of the first ventilation device and the control device of the second ventilation device is configured to control an associated one of the ventilation devices based on the detection signal transmitted from the transmitter-receiver, as taught by Rodriquez, in order to bring a higher level of control, efficiency, and/or automation to climate control systems (see Rodriguez C1-lns 47-50).
Furthermore, Jung teaches the limitation of a transmitter-receiver (implicit ¶ 114, “may be transmitted in the form of an electrical signal”) configured to receive a detection signal (¶ 114, “temperature”) of a sensor (205) and to transmit the detection signal to a control device (201-1) of a first ventilation device (200-1) and a control device (201-2) of a second ventilation device (200-2) (see ¶ 114). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Kobayashi and configured the transmitter-receiver configured to receive the detection signal of the sensor and to transmit the detection signal to a control device of the first ventilation device and a control device of the second ventilation device, as taught by Jung, in order to bring a higher level of control, efficiency, and/or automation to climate control systems (see Rodriguez C1-lns 47-50).

Re claim 2, Kobayashi, as modified, teaches the ventilation system of claim 1. Rodriguez further teaches the limitation of further comprising: a remote control (60) configured to transmit an operation command for the plurality of ventilation devices to the respective control devices (see e.g. C14-lns 56-68, “In addition, the user may be able to select the “Heat Signature Sensitivity” field 470, e.g., to increase or decrease the sensitivity of the central controller 50 in detecting a heat source or heat signature in images from the different vents. Once any changes are made, the user may again select a “Done” icon and return to the main settings page, and the electronic device 60 may communicate the changes to the central controller 50 to update the database in memory 54”), the remote control being provided with the setting unit and the transmitter-receiver (see above rejection).

Re claims 5 and 7, Kobayashi, as modified, teaches the ventilation system of claim 1. Rodriguez further teaches the limitation of wherein of the plurality of ventilation devices, the first ventilation device and the second ventilation device set in the setting unit are changeable (see 440, “Edit Vents” meaning that the designation is completely editable).

Claims 6, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Rodriquez, in view of Jung, as applied to claim 1 above, in view of Matsumoto et al. (US 20120318010), hereinafter referred to as Matsumoto.

Re claim 6, 10, 13, Kobayashi, as modified, teaches the ventilation system of claim 1, 2, 5. Kobayashi does not explicitly teach the limitation of an abnormality determination unit configured to output a signal indicating an abnormality when the transmitter-receiver does not receive the detection signal from the sensor of the first ventilation device.
However, Matsumoto teaches a system comprising an abnormality determination unit configured to output a signal indicating an abnormality when the transmitter-receiver does not receive the detection signal from the sensor of the first ventilation device (¶ 78 and 83, “when there is a failure in a portion of the device (for example, when a temperature sensor for control is damaged) or when there is a nonconformance in which a portion of the detachable components are not installed properly (the horizontal flaps 16 and 17 not installed in exact location and the like), there will be no display of "the operation mode, the set temperature, and the set humidity"” … “"Failure of the temperature sensor for control Please call service center" is displayed on the display unit 82.”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Kobayashi and integrated an abnormality determination unit configured to output a signal indicating an abnormality when the transmitter-receiver does not receive the detection signal from the sensor of the first ventilation device, as taught by Matsumoto, in order to inform the user that a temperature sensor is malfunctioning.
Allowable Subject Matter
Claims 3-4, 8-7, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/12/2021